DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200, which refers to the bag frame in the description, is not explicitly included in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both the second rod and the third rod in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The abstract of the disclosure is objected to because it is 36 words and therefore does not fall within the range of 50-100 words in length. Based on the content of the disclosure, the Examiner believes that it is possible to describe the invention in further detail.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 defines a second and third shaft, which can be traced back to elements 120 and 130 of the disclosure. However, in the drawings, it appears as though these designations refer to different portions of one integral shaft, contrary to the current claim language which suggests two separate shafts connected together. For the purposes of examination, the Examiner interprets the second and third shaft as referring to different ends of the same shaft, consistent with what is disclosed in the drawings and specification. The same interpretation applies for the fourth and fifth shaft for the same reasons stated. 
By virtue of their dependence from claim 3, this basis of rejection also applies to dependent claims 4-13.
Claim 5 recites “wherein an end of the handle away from the rotating part is fixed to the rear shaft”. The current claim language suggests that this end of the handle is always connected and immovably fixed to the rear shaft, which is not the case as the disclosure states that this end of the handle may be clamped to the rear shaft when not in use, and then unclamped from the rear shaft for transportation. The Examiner suggests amending the claim to read –wherein an end of the handle away from the rotating part is configured to clamp onto the rear shaft--.
By virtue of their dependence from claim 5, this basis of rejection also applies to dependent claims 6-13.
Claim 10 defines a telescopic rod as part of the handle structure. However, the current claim language suggests that a telescopic rod is present in addition to the first and second handle shafts, which is not consistent with the specification which discloses that the first and second handle shafts may comprise telescopic rods (i.e., they are telescopic rods). The Examiner suggest amending the claim to read –wherein the first and second handle shafts are telescopic rods configured to fold the handle when the handle is not in use--.
By virtue of their dependence from claim 10, this basis of rejection also applies to dependent claims 11-13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebbard et al. (US 20050055994 A1).

REGARDING CLAIM 1
Hebbard teaches a grass bag structure ((70), Fig. 3) comprising: 
a bag frame (85); 
a handle (165) adapted for transporting the grass bag disposed on the grass bag (Fig. 8); 
and 5a plurality of wheels (95).




REGARDING CLAIM 2
Hebbard teaches the grass bag structure according to claim 1. Hebbard further teaches 
wherein the handle includes a rotating part having a pivot point, adapted to fold the handle when the handle is not in use. (Para. [0028] teaches that the bag handle 165 may be pivotally interconnected to the frame between retracted and extended conditions.)

REGARDING CLAIM 14
Hebbard teaches a lawn mower ((10), Fig. 1) comprising: 
25the grass bag structure according to claim 1; 
a housing (15); 
a driving part (35) comprising an engine (20); 
a working part, comprising a cutter blade (40) disposed rotatably inside the housing ((30), Fig. 2); 
wherein the grass bag is mounted to the housing (Para. [0021], Fig. 2), 
and the handle of the grass bag is disposed 30on a side of the grass bag away from the working part (Fig. 7).

REGARDING CLAIM 15
Hebbard teaches a lawn mower ((10), Fig. 1) comprising: 
the grass bag structure according to claim 1; -18-
a housing (15); 
a driving part (35) comprising an engine (20); 
a working part, comprising a cutter blade (40) disposed rotatably inside the housing ((30), Fig. 2); 
 wherein the grass bag is mounted to the housing, (Para. [0021], Fig. 2)
and the plurality of wheels are disposed on 5a side of the grass bag away from the engine. (Fig. 7)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebbard et al. (US 20050055994 A1).

REGARDING CLAIM 3
Hebbard teaches the grass bag structure according to claim 2. Hebbard further teaches 
wherein the bag frame comprises: 
a base frame (132); 
a second rod (130) extending from the base frame (Fig. 3); 
a third rod (130) extending from the base frame (Fig. 3); 
and 15the grass bag structure comprises: 
a second shaft connected with a third shaft forming a front shaft (front shaft disposed between elements 125); (the Examiner interprets the second and third shaft as referring to different ends of the same shaft.)
a fourth shaft connected with a fifth shaft forming a rear shaft (134), (the Examiner interprets the fourth and fifth shaft as referring to different ends of the same shaft.); 
wherein the front shaft is coupled to the second rod and the third rod, and the rear shaft is coupled to the second rod and the third rod (Fig. 3), 
Hebbard does not explicitly teach
and the rotating part of the handle is disposed on the 20front shaft. 
However, Hebbard at Para. [0028] teaches that the bag handle 165 may be pivotally interconnected to the frame between retracted and extended conditions. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to place the pivot points on the front shaft as a matter of obvious design choice, as this pivoting connection was well-known in the art, as can be seen in Figs. 5-7 of evidentiary reference (US 20050109002 A1).)

REGARDING CLAIM 4
Hebbard teaches the grass bag structure according to claim 3. Hebbard further teaches 
wherein the plurality of wheels are disposed on the rear shaft. (Fig. 3, Para. [0022])

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebbard as applied to claim 4 above, and further in view of Boyer (US 3928956 A).

REGARDING CLAIM 5
Hebbard teaches the grass bag structure according to claim 4. 
Hebbard does not explicitly teach
wherein an end of the handle away from the rotating part is fixed to the rear shaft.
Boyer at Fig. 1 teaches a grass catcher (10) for a lawn mower with a rear mounting means. Boyer further teaches
wherein an end of the handle (18) away from the rotating part is fixed to the rear shaft (21). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to design the handle of Hebbard to be fixable to the rear shaft as taught by Boyer in order to further secure it in place when the mower is operating.

REGARDING CLAIM 6
Hebbard/Boyer teaches the grass bag structure according to claim 5. Boyer further teaches
wherein the end of the handle away from the rotating part includes a half cylinder shape (19) having a substantially same shape as a shape of 30the rear shaft. (Fig. 1)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebbard/Boyer as applied to claim 6 above, and further in view of Barlow et al. (US 20070101692 A1)

REGARDING CLAIM 7
Hebbard/Boyer teaches the grass bag structure according to claim 6. 
Hebbard/Boyer does not explicitly teach
further comprising a first shaft connecting the front shaft and the rear shaft.
Barlow at Fig. 1 teaches a grass bag (30) for a lawn mower (10) with a support frame (45). Barlow further teaches the grass bag
further comprising a first shaft ((100), Fig. 4) connecting the front shaft (90) and the rear shaft (110). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to include the first shaft connecting the front and rear shafts as taught by Barlow to provide additional support and strength for the frame structure.

REGARDING CLAIM 8
Hebbard/Boyer/Barlow teaches the grass bag structure according to claim 7. 
Hebbard further teaches
wherein the handle includes a first handle shaft (170) and a second handle shaft (170) connecting the handle with the pivot point respectively, 
and the first handle shaft and the second handle shaft are separated by a space (Fig. 6), 
Hebbard/Barlow further teaches
the space is greater than a 5width of the first shaft.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebbard/Boyer/Barlow as applied to claim 8 above, and further in view of Johnson et al. (US 8393039 B2)

REGARDING CLAIM 9 
Hebbard/Boyer/Barlow teaches the grass bag structure according to claim 8.  
Hebbard/Boyer/Barlow does not explicitly teach
further comprising a stand pipe extending from the rear shaft in a direction of the base frame.
Johnson at Fig. 5 teaches a lawn sweeper designed to collect debris, such as grass clippings and leaves, from a lawn. Johnson further teaches
further comprising a stand pipe (520,522) extending from the rear shaft (518) in a direction of the base frame. 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to include the support members of Johnson in the grass bag structure of Hebbard/Boyer/Barlow in order to support the grass bag contents as the operator tilts it at different orientations.

REGARDING CLAIM 10
Hebbard/Boyer/Barlow/Johnson teaches the grass bag structure according to claim 9. Hebbard further teaches
wherein the handle further includes a telescopic rod (160,170) configured to fold the handle when the handle is not in use. (Fig. 5-6, Para. [0028] teaches that the side tubes 170 slide within the fixed tubes 160 in a telescoping manner.)



REGARDING CLAIM 11  	
Hebbard/Boyer/Barlow/Johnson teaches the grass bag structure according to claim 10. Hebbard further teaches
further comprising a cover (90) configured to cover an opening of the grass bag (Para. [0020]), provided with a latching part ((120, Fig. 4) configured to latch onto the cover.
Hebbard does not explicitly teach the latching part being disposed on the handle of the grass bag. However, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to design the latching part on any reasonable surface such that mounting of the cover to the frame is possible. 

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebbard/Boyer/Barlow/Johnson as applied to claim 11 above, and further in view of Jarvey et al. (US 20170245430 A1)

REGARDING CLAIM 12
Hebbard/Boyer/Barlow/Johnson teaches the grass bag structure according to claim 11. Hebbard further teaches that the latching means can be snaps, hooks, or any other suitable fastener. However, Hebbard/Boyer/Barlow/Johnson does not explicitly teach
wherein the latching part comprises a magnet.
Jarvey at Para. [0017] teaches engagement members (140) and receiving members (145) for releasably securing a bagger frame (85). Jarvey further teaches that these engagement and receiving members can be magnets, snaps, hooks, or other releasable fasteners. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any suitable releasable fastener, such as magnets, in order to secure the cover in place. 

REGARDING CLAIM 13
Hebbard/Boyer/Barlow/Johnson/Jarvey teaches the grass bag structure according to claim 12. Hebbard further teaches
wherein the plurality of wheels are disposed on a base frame side of the grass bag structure (Fig. 1), and each of the plurality of wheels include a wheel pivot point located away from a rotation axis of the wheel respectively. (as seen in Fig. 3)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peter et al. (US 20050109002 A1) discloses a utility cart for catching clippings from a lawn mower. Howard et al. (US 10959375 B1) discloses a refuse catcher bag for a lawn mower. Hurst et al. (US 20160198631 A1) discloses a debris container for a push mower. Birch (US 20110197559 A1) discloses a grass collection container for a lawn mower. Hancock et al. (US 20030221403 A1) discloses a method and apparatus for detachably mounting a grass bag. Fukuzumi et al. (US 20020144495 A1) discloses a grass collection container. Stoican (US 5152128 A) discloses a flexible bag for a lawn mower.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        


/JULIA C TRAN/Examiner, Art Unit 3671